Plaintiff, employed by the Lee Paper Company of Vicksburg, Michigan, which was insured in the Michigan Mutual Liability Company, claiming to have been injured in the course of his employment by accidentally getting quick line in his eye, presented a claim for compensation for the loss of sight of an eye. From an award of compensation by the department of labor and industry, defendants bring certiorari. *Page 450 
There is evidence that on Friday, May 6, 1927, plaintiff, with other workmen, was engaged in unloading a car load of lime. It was a windy day. Some lime got in plaintiff's eye. Prior thereto plaintiff had had no trouble with his eye. An eye specialist testified for defendants he did not know what caused the condition suffered by plaintiff. If plaintiff got unslacked lime in his eye defendants' specialist testified it would injure it. There is testimony that the company's physician took particles of lime from plaintiff's eye with tweezers. Defendants contend there was no accident and plaintiff's condition was not the result of the injury complained of. The department of labor and industry found otherwise. There was evidence to sustain the opinion of the department, whose award is affirmed.
FEAD, C.J., and NORTH, FELLOWS, WIEST, CLARK, McDONALD, and SHARPE, JJ., concurred.